The opinion of the court was delivered by
Burnside, J.
Mutual insurance companies are of modern growth. Their leading principle is, that each person whose property is insured becomes a corporator, and a member of the company. The act incorporating the Alleghany County Mutual Insurance Company, binds every member of the company to pay his deposit note, when it is required to pay the loss occasioned by fire.
The deposit notes are the capital of the company. If the notes are insufficient, the losers receive a pro rata dividend of the whole amount *361of the notes and effects of the company, and an additional assessment not exceeding one dollar on every hundred insured. When a fire occurs which takes the whole funds of the company, the losers have an immediate vested interest in the funds of the corporation, to the extent of their loss. Where a loss is within the insurance, the charter binds them to pay to the full extent of their ability. The plaintiffs in error, by their by-laws, made insurances for five years. After the distressing fire in the city of Pittsburgh, of the 10th of April, 1845, they made a call of twenty per cent, on their premium notes, and contend that this is as much as they are bound to call in, in any one year. In this way they desire to apportion their effects, so as to have a fifth of their capital to meet any loss which may happen to them that year. ■: This construction would be contrary to justice and the express provisions of their charter. The directors of the company are bound to call in an amount equal to the loss. If the loss exceeds the effects of the company, they are to be paid pro rata. The corporators were bound to know the terms on which they were insured. The safety of a mutual insurance company is, to be careful in not insuring much property at any one point. The more their insurances are scattered, the better for the company. The corporation has no defence in the case stated.
Judgment affirmed.